        Case 1:20-cv-00416-JB-SCY Document 11 Filed 07/29/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MATTHEW J GRIMES,

        Plaintiff,

v.                                                               Civ. No. 20-416 JB/SCY


WELLS FARGO BANK, N.A.,

        Defendant.

              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before me on Defendant Wells Fargo Bank, N.A.’s Motion To

Dismiss Plaintiff’s Complaint, Or In The Alternative, For A More Definite Statement. Doc. 5.

Plaintiff did not file a response, and the time to do so has expired. On June 9, 2020, the

Honorable James O. Browning referred this matter to me for proposed findings and a

recommended disposition under 28 U.S.C. § 636(b). Because the Complaint fails to state a claim,

I recommend dismissal with prejudice.

                                     STANDARD OF REVIEW

        “[T]o withstand a Rule 12(b)(6) motion to dismiss, a complaint must contain enough

allegations of fact, taken as true, to state a claim to relief that is plausible on its face.” Khalik v.

United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A court considering a challenge under Rule 12(b)(6) may proceed

according to a “two-pronged approach.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, a

court “can choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.” Id.
        Case 1:20-cv-00416-JB-SCY Document 11 Filed 07/29/20 Page 2 of 4



Second, “[w]hen there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Id. “A claim is

facially plausible when the allegations give rise to a reasonable inference that the defendant is

liable.” Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016).

       “Generally, the sufficiency of a complaint must rest on its contents alone.” Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010).

       There are exceptions to this restriction on what the court can consider, but they
       are quite limited: (1) documents that the complaint incorporates by reference; (2)
       documents referred to in the complaint if the documents are central to the
       plaintiff’s claim and the parties do not dispute the documents’ authenticity; and
       (3) matters of which a court may take judicial notice.

Id. (citations and internal quotation marks omitted).

       When appellants proceed pro se, the district court generally construes their pleadings

liberally, holding them to a less stringent standard than those filed by a party represented by

counsel. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). In so doing, the court makes

allowance for a pro se litigant’s “failure to cite proper legal authority, his confusion of various

legal theories, his poor syntax and sentence construction, or his unfamiliarity with pleading

requirements.” Id. The court will not, however, construct arguments or search the record for the

pro se party. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

Issues will be waived if the pro se party’s briefing “consists of mere conclusory allegations with

no citations to the record or any legal authority for support.” Id.

                                           DISCUSSION

       According to the Complaint, Plaintiff Matthew J. Grimes visited Wells Fargo and gave

the bank “a signed Note,” a “security agreement backing the Note,” an “Affidavit of Truth,”

“tender of payment,” and “letter of credit.” Doc. 1-2 at 11 ¶ 6. Wells Fargo took no action with

respect to these documents. Id. at 12 ¶ 10. When Plaintiff demanded either the Note be returned


                                                  2
        Case 1:20-cv-00416-JB-SCY Document 11 Filed 07/29/20 Page 3 of 4



or Wells Fargo pay $750,000 to Plaintiff, Wells Fargo returned a copy of the documents, rather

than the original. Id. at 12 ¶¶ 12-14. All of the claims in the Complaint proceed on the theory that

Wells Fargo was under a legal obligation to return the original documents to Plaintiff, or pay

Plaintiff three quarters of a million dollars. Id. at 12-17 ¶¶ 17, 25, 32-33, 35-36, 40, 47, 52.

       Wells Fargo removed this case to federal court and filed the present motion to dismiss.

Wells Fargo attaches copies of the Note and other documents. Doc. 5-1.1 Wells Fargo points out

that the Note purports to be an “International Promissory Note” governed by the “UNCITRAL

convention” and issued by the “World Citizens of the Solar Monmatia.” Doc. 5-1 at 2. The Note

memorializes a promise by Plaintiff to pay $750,000 to the “Matthew James Grimes Trust.” Id.

The Note does not indicate a bank or other source from which the funds are to be paid. The

“Affidavit of Truth” is signed by Plaintiff, who represents that he is “no citizen, national and

resident but a declared American National” and that he is “no person (e.g. statutory person, trust,

corporation, public office, etc) but a private non-legal non-lienable natural human being dweller

at the Natural Law since birth.” Id. at 3.

       Wells Fargo argues that dismissal with prejudice is proper because the Note and other

documents have no intrinsic legal value, and the failure to return the original copy to Plaintiff

likewise has no legal consequences. Doc. 5 at 4-5. Wells Fargo explains the theory behind

“international promissory notes” such as Plaintiff’s:

       The “vapor money” (or “no money lent”) theory posits that Congress has never
       given banks the authority to extend credit and, thus, banks act beyond their
       charters when making loans. Proponents claim banks create money “out of thin
       air,” through ledger entries and bookkeeping tricks, by “depositing” a borrower’s
       promissory note without the borrower’s permission, listing the note as an “asset”
       on the bank’s ledger entries, and then lending a borrower back his own “money.”

1
 Wells Fargo argues that the Court can consider these documents because they are incorporated
by reference in the Complaint. Doc. 5 at 1-2. The Court need not reach this issue because the
Complaint fails to state a claim, with or without the documents incorporated by reference.


                                                  3
       Case 1:20-cv-00416-JB-SCY Document 11 Filed 07/29/20 Page 4 of 4



       Since banks do not have enough “real money in their vaults” to cover the sums
       lent, loans are not backed by actual money—the only real money is gold or silver;
       paper money is worthless since it is created by an illegitimate Federal Reserve—
       making them invalid ab initio and creating no obligation for repayment.

Stevenson v. Bank of America, 359 S.W.3d 466, 469 n.6 (Ky. Ct. App. 2011).

       Although Plaintiff does not set forth any of these theories in his Complaint, I concur with

Wells Fargo that what is in his Complaint—the theory that Wells Fargo owes Plaintiff the

amount he wrote on the so-called “promissory note” because it failed to return the original

document to him—cannot succeed. The Complaint contains no law supporting this proposition,

and I am not aware of any. Therefore, I recommend the Court grant the motion.

                                        CONCLUSION

       For the above stated reasons, I recommend that the Court grant the motion to dismiss for

failure to state a claim and dismiss the Complaint with prejudice.



                                             _____________________________________
                                             STEVEN C. YARBROUGH
                                             UNITED STATES MAGISTRATE JUDGE


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must
file any objections with the Clerk of the District Court within the fourteen-day period if
that party wants to have appellate review of the proposed findings and recommended
disposition. If no objections are filed, no appellate review will be allowed.




                                                4
